DETAILED ACTION
Claims 1-20 are pending. Independent claims 1, 8, and 15 are amended.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 
Statutory Review under 35 USC § 101
Claims 1-7 are directed toward a system and have been reviewed.
Claims 1-7 appear to remain statutory as the system contains hardware (the processor of ¶ 0036: a virtual computing environment that is supported by one or more physical servers including one or more hardware resources such as, but not limited to (or requiring) one or more of: a processor).
Further, claims 1-7 also remain statutory as they perform a method for using a predictive model to selectively access a database to extract content and perform a transmission to a client application, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 8-14 are directed towards a method and have been reviewed.
Claims 8-14 appear to remain statutory as they perform a method for accessing a database, extracting data, and then generating, populating, transmitting, and displaying templates in a networked environment between an issue tracking system and a client device, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 15-20 are directed toward a system and have been reviewed.
Claims 15-20 appear to remain statutory as the system contains hardware (the host service of ¶ 0036: the host service 102 is configured to operate within or as a virtual computing environment that is supported by one or more physical servers including one or more hardware resources).
Claims 15-20 also remain statutory as they perform a method for accessing a database and then generating, populating, and transmitting templates in a networked environment involving a host service, a database, and a client device, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipaty et al., U.S. Patent No. 9,459,950 (published October 4, 2016; hereinafter Bhamidipaty) in view of Simhon et al., U.S. Patent Application Publication No. 2014/0122691 (hereinafter Simhon) in further view of Venkata Naga Ravi, U.S. Patent Application Publication No. 2019/0095495 (filed September 27, 2017; hereinafter Venkata).

Regarding claim 15, Bhamidipaty teaches:
An issue tracking system for suggesting one or more issues to a client application on a client device that is communicably coupled to the issue tracking system, (Bhamidipaty teaches implementing determined preventative actions for preventing a defect (relevant to the claimed issue suggestion) in step 320 of FIG. 3, col. 9, line 16-18; Bhamidipaty teaches the claimed issue tracking system as col. 1, line 12-15 recites an approach for identifying  related problem tickets || Bhamidipaty FIG. 6, col. 12, line 33-54 teaches a client device: CPU 602 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations (e.g., on a client and server); Bhamidipaty also teaches here that program code 614 includes code for tools as relevant to the claimed client application)
the issue tracking system comprising: a hot service; and a database communicably coupled to the host service; (Bhamidipaty FIG. 6, col. 15, line 19-33 teaches a host service: one support service for at least one of integrating, hosting, maintaining and deploying computer-readable code (e.g., program code 614) in a computer system (e.g., computer system 102) comprising one or more processors (e.g., CPU 602); FIG. 1B, col. 13, line 34-39: Storage unit 612 and/or one or more other computer data storage units (not shown) that are coupled to computer system 102)
wherein the host service is configured to: generate a first issue record in response to receiving an issue request from the client application on the client device, (Bhamidipaty FIG. 1A, col. 3, line 38-62: an extraction module 104 for providing a user-invoked [teaches being from the client application] extraction of incident tickets (a.k.a. problem tickets) from a data repository 106 that stores incident tickets; FIG. 3, col. 8, line 25-30: In step 302, ticket extraction module 104 (see FIG. 1A) extracts tickets from incident tickets 106)
identify a second issue record having … a similarity score relative to … the first issue record that satisfies a threshold; (Bhamidipaty FIG. 3, col. 8, line 35-58 recites teachings relevant to a similarity score: identify one or more groups of tickets, where tickets in each identified group have a similar root cause; col. 8, line 46-58: determines or receives an indication of whether or not each group of tickets identified in step 306 [relevant to second issue record] is suitable for proactive prevention of the defects associated with the respective groups of tickets; Bhamidipaty recites teachings relevant to a threshold satisfaction through FIG. 5, col. 11, line 50-65 teaching ranking of retrieved group signatures)
access the database to identify a third issue record… (Bhamidipaty FIG. 3, col. 8, line 46-58 teaches an iteration interpreted as fulfilling the claimed record related to the second issue record: determines or receives an indication of whether or not each group of tickets identified in step 306 is suitable for proactive prevention of the defects associated with the respective groups of tickets; otherwise, the process of FIG. 3 loops back to step 306 to cluster tickets to identify another group of tickets that have a similar root cause)
generate an issue request template from the third issue record; (Bhamidipaty FIG. 3, step 324, col. 9, line 13-24: interaction management database 139 (see FIG. 1B) receives and stores the group signature included in candidate tickets and group signature 314 and information about the group signature, including a specification of the root cause determined in step 318 and the preventive action implemented in step 320)
populate the issue request template with data extracted from one of the first issue record and the third issue record; (Bhamidipaty col. 5, line 5-20 recites existing group signatures stored in interaction management database 139 [relevant to populating an existing template]; Bhamidipaty teaches in FIG. 3, step 324, col. 9, line 13-24 updating the interaction management database includes: receives and stores the group signature included in candidate tickets and group signature 314 and information about the group signature, including a specification of the root cause determined in step 318 and the preventive action implemented in step 320 [including this information teaches the claimed data extracted from one of the first issue record and the third issue record])
Bhamidipaty does not expressly disclose:
the first issue record related to at least one other issue request;
…a second issue record having content that exhibits a similarity score relative to content of the first issue record…
…a third issue record having a dependency relationship with the second issue record,
the second issue record being dependent on the third issue record;
transmit the populated issue request template to the client application as a suggested issue record upon which the first issue record depends.
However, Simhon teaches:
the first issue record related to at least one other issue request; (Simhon ¶ 0018: comparing the network components' current behaviors with the network components' previous behaviors from previous network issues; ¶ 0039: searching through the database for previous network issues that have at least one common symptom with the current network issue. In response to identifying at least one previous issue with at least a common symptom)
identify a second issue record having content that exhibits a similarity score relative to content of the first issue record that satisfies a threshold; (Simhon FIG. 3, ¶ 0023 shows records comprising information relevant to the claimed 'content': ranking chart (300) includes multiple rows (302, 304, 306) and multiple columns (308, 310, 312, 314). The first row (302) is populated with information about the current issue. The second row (304) and the third row (306) are populated with information about previous issues; FIG. 6, ¶ 0036: The method (600) further includes assigning (608) a similarity score of the previous network issue [second issue record] relating to the current issue [first issue record], ranking (610) the similarity score with other scores from a plurality of other previous network issues [second issue records], and determining (612) a predicted current root cause based on the scores and previous network issues [shows predictions])
access the database to identify a third issue record…
…
transmit the populated issue request template to the client application as a suggested issue record upon which the first issue record depends. (Simhon FIG. 4, ¶ 0030-0031: The user interface (400) includes a prediction field (403) that displays the predicted root cause of the current network issue [relevant to claimed 'first issue record']; The user interface (400) also include a first question field (404) that asks the user if the predicted root cause was accurate [such as determined predicted root cause in step 612 of FIG. 6] and a first response field (406) where the user may input a response; FIG. 6, ¶ 0036-0038: obtaining (614) a user input about whether the predicted root cause is accurate; see FIG. 4 as the claimed 'populated issue request template' including prediction field 403, "Predicted root cause: High memory usage in Server #1")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty with the root-cause determination and user verification in Simhon.
In addition, both of the references (Bhamidipaty and Simhon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty with the common symptom and similarity ranking of previous issues related to current issues in Simhon. Motivation to do so would also be to improve future root cause predictions as seen in Simhon (¶ 0049).
Bhamidipaty in view of Simhon does not expressly disclose:
…a third issue record having a dependency relationship with the second issue record,
the second issue record being dependent on the third issue record;
However, Venkata teaches this by teaching the following:
…a third issue record having a dependency relationship with the second issue record, the second issue record being dependent on the third issue record; (Venkata FIG. 6, ¶ 0044: incident report (520) 610 regarding a phone model (X) that caught on fire; The incident report grouping module 605 uses the model 150 to identify and provide information about similar incident reports, such as incident report (432), incident report (400), incident report (350); can provide information 620 related to previous solutions provided for the similar incident reports; see Venkata FIG. 6, element 620, "Previous Solutions Provided for Related Incident Reports") 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty as modified with the grouping of incident reports based on similarity as in Venkata.
In addition, both of the references (Bhamidipaty as modified and Venkata) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty as modified with the ability to identify and provide information about similar incident reports in Venkata (¶ 0044) and to reduce wasted computing resources. Motivation to do so would also be to implement automated incident report grouping that can dynamically adapt to what issues are currently being reported as seen in Venkata (¶ 0014).

Regarding claim 16, Bhamidipaty in view of Simhon and Venkata teaches all the features with respect to claim 15 above.
Bhamidipaty teaches:
the client application is configured to receive additional issue data from a user… (Bhamidipaty FIG. 3, col. 8, line 40-58: In step 308, visualize module 120 (see FIG. 1A) generates a visualization of the behavior of each group identified in step 306 by time and volume and presents the visualization to a user; In step 310, based on the visualization provided in step 308, ticket analysis tool 112 (see FIG. 1A) determines or receives an indication [receiving the indication occurs after a user visualization step, interpreted herein as being received data from a user involving the issues] of whether or not each group of tickets identified in step 306 is suitable for proactive prevention of the defects associated with the respective groups of tickets)
the client application is configured to generate a subsequent issue request based on the completed populated issue request template. (Bhamidipaty FIG. 3, col. 9, line 25-60 teaches steps that occur after the storing of the group signature and the updating of the interaction management database in step 324 [relevant to completing a populated issue request template], see specifically col. 9, line 47-60 teaching returning to step 330 and flowing into steps 308 and 310, shown in col. 8, line 46-58 above to fulfill the functions of the claimed 'subsequent issue request': If the identified group of tickets is determined in step 310 to be suitable for proactive prevention, then ticket analysis tool 112 (see FIG. 1A) designates the identified group of tickets as the candidate ticket group 136)
Simhon teaches:
the client application is configured to display the populated issue request template; (Simhon FIG. 4, ¶ 0030-0031: a user interface (400) is displayed in a monitor (402) for use by a user. The user interface (400) includes a prediction field (403) that displays the predicted root cause of the current network issue; The user interface (400) also include a first question field (404) that asks the user if the predicted root cause was accurate and a first response field (406) where the user may input a response; FIG. 6, ¶ 0036-0038: obtaining (614) a user input about whether the predicted root cause is accurate; see FIG. 4 including prediction field (403), first question field (404))
the client application is configured to receive additional issue data from a user to complete the populated issue request template; (Simhon FIG. 4, ¶ 0030-0031: The user interface (400) also include a first question field (404) that asks the user if the predicted root cause was accurate and a first response field (406) where the user may input a response; If the user inputs states that the predicted root cause was not accurate, then a second question field (410) asks the user to indicate the actual root cause; FIG. 6, ¶ 0036-0038: obtaining (614) a user input about whether the predicted root cause is accurate; The user input for previous anomalies may be requested to make the root cause predictions; see Simhon FIG. 4 including prediction field 403, first question field (404) "Was the predicted root cause accurate?")

Regarding claim 17, Bhamidipaty in view of Simhon and Venkata teaches all the features with respect to claim 16 above.
Venkata teaches:
wherein the host service is configured to modify … in response to receiving the subsequent issue request. (Venkata ¶ 0023-0025: The incident report grouping module 105 applies the model 150 to the feature vectors 145 to identify and group similar incident reports having similar or the same features; an amount of similar values of bits within feature vectors is determined to group incident reports with similar features, such as where an incident report group of one or more incident reports is created based upon similar values of bits between the one or more incident reports being greater than a threshold; The first incident report and the second incident report are grouped together in response to the similarity exceeding a similarity threshold; ¶ 0026 describes subsequent requests: the model is periodically recomputed 150 with incident reports, such as current (e.g., recent) incident reports occurring over a subsequent time slice window; The second set of features may have divergence amongst the current incident reports above the divergence threshold)
Another embodiment of Venkata teaches:
wherein the host service is configured to modify the threshold… (Venkata ¶ 0029: The configuration interface is rendered with an incident count interface used to adjust a threshold number of incident reports used to trigger the identification of features and computation of the model; FIG. 4, ¶ 0042: The configuration interface 405 is populated with an incident report threshold adjustment interface through which a user can increase or decrease an incident report count threshold used to trigger when the incident report grouping module 105 will identify features and compute/recompute a model for grouping similar incident reports)

Regarding claim 18, Bhamidipaty in view of Simhon and Venkata teaches:
the first issue record is associated with a first project; and identifying the third issue record comprises determining a likelihood that the third issue record includes data that is relevant to the project. (Bhamidipaty FIG. 1B, col. 5, line 5-20: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139 [similarity is being interpreted as a likelihood of relevance; the group dynamic is relevant to the claimed project]; see again also col. 8, line 46-58 teaching looping back to step 306 as relevant to the claimed 'third' issue record)

Regarding claim 20, Bhamidipaty in view of Simhon and Venkata teaches:
wherein the similarity score is based on a determination that the first issue record and the second issue record share one or more issue tags or categories. (Bhamidipaty FIG. 3, step 306, col. 8, line 35-39: identify one or more groups of tickets, where tickets in each identified group have a similar root cause [Bhamidipaty meaning here a root cause similar to that of the extracted tickets of step 302, which are relevant to the first set of issue records])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipaty in view of Simhon in further view of Venkata in further view of Gilbert et al., U.S. Patent No. 8,527,811 (published September 3, 2013; hereinafter Gilbert).

Regarding claim 19, Bhamidipaty in view of Simhon and Venkata teaches all the features with respect to independent claim 15 above including:
wherein the similarity score is determined based on a … similarity between a first issue description of the first issue record and a second issue description of the second issue record. (Bhamidipaty Abstract: perform text and statistical analyses of content of historical problem tickets; A root cause of the problem is determined based on the text and statistical analyses; FIG. 3, col. 8, line 31-40: classify the tickets extracted in step 302 according to standard defect codes 116 (see FIG. 1A); identify one or more groups of tickets, where tickets in each identified group have a similar root cause [Bhamidipaty thus teaches extracting issues from both an incoming and a previous set of tickets])
Bhamidipaty in view of Simhon and Venkata does not expressly disclose a semantic similarity.
Gilbert teaches a semantic similarity. (Gilbert FIG. 5, col. 10, lines 22-42: The weight w.sub.K may be defined as the product of the related weights in the two signatures (e.g., W.sub.K=wa.sub.K*wb.sub.K). The value of some features may be defined by a set of unqualified components with similar semantics) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the problem ticket classification of Bhamidipaty as modified with the signature matching with accuracy determinations and user feedback in the problem ticket environment of Gilbert.
In addition, both of the references (Bhamidipaty as modified and Gilbert) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue.
Motivation to do so would be to improve the functioning of the problem ticket classification as in Bhamidipaty as modified with the ability to determine high-accuracy matches. Motivation to do so would also be to improve the speed, efficiency, and accuracy in problem determination in IT systems or environments as seen in Gilbert (col. 3, lines 13-19).

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipaty in view of Simhon in further view of Gilbert in further view of Ting et al., U.S. Patent Application Publication No. 2015/0032751 (hereinafter Ting).

Regarding claim 1, Bhamidipaty teaches:
An issue tracking system for receiving … issue requests and suggesting … based on a predictive model, (Bhamidipaty FIG. 5, col. 11, lines 33-49 and col. 12, lines 4-21 teach a predictive model through determining suitability of extracted tickets; Bhamidipaty teaches that this is eventually used to provide a suggested preventative action as shown in step 320 of FIG. 3, col. 9, line 16-18; Bhamidipaty FIGs. 1A, 3 teach receiving issue requests through ticket extraction module 104 of step 302)
the issue tracking system comprising: a client device executing a client application; and (Bhamidipaty FIG. 6, col. 12, line 33-54 teaches a client device: CPU 602 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations (e.g., on a client and server); Bhamidipaty also teaches here that program code 614 includes code for tools as relevant to the claimed client application)
a host service communicably coupled to the client application of the client device over a network and comprising a processor configured to: (Bhamidipaty FIG. 6, col. 15, line 19-33 teaches a host service: one support service for at least one of integrating, hosting, maintaining and deploying computer-readable code (e.g., program code 614) in a computer system (e.g., computer system 102) comprising one or more processors (e.g., CPU 602))
receive from the client application a first set of multiple … issue requests, (Bhamidipaty FIG. 1A, col. 3, line 38-62: an extraction module 104 for providing a user-invoked [teaches being from the client application] extraction of incident tickets (a.k.a. problem tickets) from a data repository 106 that stores incident ticket; col. 5, line 5-20: new incident tickets being received by the system depicted in FIGS. 1A-1B)
generate at least a first set of issue records in response to receiving the first set of multiple … issue requests; (Bhamidipaty FIG. 3, col. 8, line 25-30: In step 302, ticket extraction module 104 (see FIG. 1A) extracts tickets from incident tickets 106)
using the predictive model, determine a similarity score between … the first set of issue records and … a second set of issue records that are stored by the host service; (Bhamidipaty FIG. 1B, col. 5, line 5-20 teaches similarity determination: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139; see FIG. 5, col. 11, line 33-62 teaching how the execution of the similarity explorer tool 138 is functionally relevant to using a predictive model || Bhamidipaty FIG. 6, col. 15, line 18-32 teaches a support service for hosting; col. 13, line 34-39 teaches the claimed storage of both sets of issue records: Storage unit 612 and/or one or more other computer data storage units (not shown) that are coupled to computer system 102 may store incident tickets 106 (see FIG. 1A), candidate ticket group 136 (see FIG. 1B)+)
in response to the similarity score satisfying a similarity threshold, access a database to identify one or more seed issue records that are related to … the second set of issue records; (Bhamidipaty FIG. 3, col. 8, line 35-58 recites teachings relevant to a satisfied similarity threshold: identify one or more groups of tickets, where tickets in each identified group have a similar root cause; col. 8, line 46-58 teaches an iteration interpreted as fulfilling the claimed records related to the second set of issue records: determines or receives an indication of whether or not each group of tickets identified in step 306 is suitable for proactive prevention of the defects associated with the respective groups of tickets; otherwise, the process of FIG. 3 loops back to step 306 to cluster tickets to identify another group of tickets that have a similar root cause)
extract seed content from the one or more seed issue records; and (Bhamidipaty FIG. 3, col. 9, line 13-16: In step 318, root cause analysis module 144 (see FIG. 1B) determines a root cause of the defect indicated by the incident tickets in candidate tickets and group signature 314; see also the Abstract: A root cause of the problem is determined based on the text and statistical analyses)
transmit a suggested issue request to the client application based, at least in part, on the seed content, (Bhamidipaty FIG. 3, col. 9, line 16-18: In step 320, implement module 146 (see FIG. 1B) implements a preventive action for preventing the defect indicated by the tickets in candidate tickets and group signature 314)
Bhamidipaty does not expressly disclose interrelated issue requests as in the following limitations:
An issue tracking system for receiving interrelated issue requests and suggesting subsequent requests…
receive … a first set of multiple interrelated issue requests, wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system;
…in response to receiving the first set of multiple interrelated issue requests;
Bhamidipaty does not expressly disclose:
…determine a similarity score between issue content of the first set of issue records and issue content of a second set of issue records that are stored by the host service;
…one or more seed issue records that are related to each of the second set of issue records;
the suggested issue request including a suggestion to define a relationship between the suggested issue request and at least one of the first set of multiple interrelated issue requests.
An interpretation of Bhamidipaty further does not expressly disclose:
transmit a suggested issue request to the client application...
However, Simhon teaches a portion of these limitations by teaching the following:
An issue tracking system for … suggesting subsequent requests…  (Simhon ¶ 0041: displaying a list of the previous network issues with their associated root causes so that a user can view the list and make a root cause prediction)
…determine a similarity score between issue content of the first set of issue records and issue content of a second set of issue records that are stored by the host service; (Simhon FIG. 6, ¶ 0036: The method (600) further includes assigning (608) a similarity score of the previous network issue relating to the current issue [shows similarity score associated with a first set of records], ranking (610) the similarity score with other scores from a plurality of other previous network issues [shows second set of records], and determining (612) a predicted current root cause based on the scores and previous network issues [shows predictions]; Simhon FIG. 3, ¶ 0023 and FIG. 7 shows that the 'previous network issues' are stored [relevant to the claimed 'second set of issue records that are stored])
in response to the similarity score satisfying a similarity threshold, access a database to identify one or more seed issue records that are related to each of the second set of issue records; (Simhon FIG. 6, ¶ 0036: determining (612) a predicted current root cause based on the scores [similarity scores of steps 608-610] and previous network issues; ¶ 0039: searching through the database for previous network issues that have at least one common symptom with the current network issues, and determining (612) a predicted current root cause based on the scores and previous network issues; see in light of FIG. 3, ¶ 0023 (ranking chart with current issue, previous issues, root causes, etc.) and FIG. 7, ¶ 0045 showing claimed 'database access': cause the processor (702) to obtain previous issues from a database; see ¶ 0046 regarding this involving the claimed 'each' of the 'second set' of 'records': Each of the previous network issues may be analyzed with the behavior comparer (708) to determine how similar the previous network issues were to the current network issues)
transmit a suggested issue request to the client application based, at least in part, on the seed content, the suggested issue request including a suggestion to define a relationship between the suggested issue request and at least one of the first set of … issue requests. (Simhon FIG. 4, ¶ 0030-0031: The user interface (400) includes a prediction field (403) that displays the predicted root cause of the current network issue [relevant to claimed 'first set' of requests]; The user interface (400) also include a first question field (404) that asks the user if the predicted root cause was accurate [such as determined predicted root cause in step 612 of FIG. 6] and a first response field (406) where the user may input a response; FIG. 6, ¶ 0036-0038: obtaining (614) a user input about whether the predicted root cause is accurate; see FIG. 4 including prediction field 403 [relevant to suggested issue request], first question field (404) "Was the predicted root cause accurate?" [defining it as accurate or as inaccurate is relevant to the claimed suggestion to define a relationship])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty with the root-cause determination and user verification in Simhon.
In addition, both of the references (Bhamidipaty and Simhon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty with the common symptom and similarity ranking of previous issues related to current issues in Simhon. Motivation to do so would also be to improve future root cause predictions as seen in Simhon (¶ 0049).
Bhamidipaty in view of Simhon does not expressly disclose interrelated issue requests as in the following limitations:
An issue tracking system for receiving interrelated issue requests…
receive … a first set of multiple interrelated issue requests, wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system;
…receiving the first set of multiple interrelated issue requests;
…define a relationship between… the first set of multiple interrelated issue requests.
However, Gilbert addresses this by teaching the following:
An issue tracking system for receiving interrelated issue requests and suggesting subsequent requests… (Gilbert col. 3, lines 5-12: The problem signature may be generated using problem data (e.g., symptoms) input by a user, data obtained by monitoring different kinds of events occurring in the system, and/or the extraction of data (e.g., problem features) from a plurality of data sources [the plurality of input data shows the claimed issue requests; the claimed interrelatedness is shown through their capability to be used in the generation of a single multi-dimensional problem signature]; FIG. 1, col. 4, line 60-col. 5, line 3: The problem management system 101 receives a problem ticket 102 as input. The problem ticket 102 may be created based on human input 103 and/or event data 104 corresponding to different kinds of monitored events that occur in the IT system or environment; see also Gilbert col. 5, lines 21-43 teaching output 118 and solution feedback component 112, both of which are relevant to the claimed suggested subsequent requests)
receive … a first set of multiple interrelated issue requests, (Gilbert col. 3, lines 5-12: problem data (e.g., symptoms) input by a user, data obtained by monitoring different kinds of events occurring in the system, and/or the extraction of data (e.g., problem features) from a plurality of data sources [the plurality of input data shows the claimed issue requests; the claimed interrelatedness is shown through their capability to be used in the generation of a single multi-dimensional problem signature]; FIG. 1, col. 4, line 60-col. 5, line 3: human input 103 and/or event data 104 corresponding to different kinds of monitored events that occur in the IT system or environment)
generate at least a first set of issue records in response to receiving the first set of multiple interrelated issue requests; (Gilbert FIG. 7, col. 11, lines 18-65: The problem ticket 701 is analyzed at block 702 using the problem tickets database 105, operational context database 106, operation monitoring database 107, and/or system/application logs database 108. Related problem tickets are identified at block 703, and a new problem signature is generated by the problem signature generator 111 at block 704)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the problem ticket classification of Bhamidipaty as modified with the accuracy-based matching and user feedback in the problem ticket environment of Gilbert.
In addition, both of the references (Bhamidipaty as modified and Gilbert) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue.
Motivation to do so would be to improve the functioning of the problem ticket classification shown in Bhamidipaty as modified with the ability to rank matching problem signatures, determine high-accuracy matches, and to provide suggestions to and receive suggestions from users. Motivation to do so would also be to improve the speed, efficiency, and accuracy in problem determination in IT systems or environments as seen in Gilbert (col. 3, lines 13-19).
Bhamidipaty in view of Simhon and Gilbert does not expressly disclose:
wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system;
…define a relationship between… the first set of multiple interrelated issue requests.
However, Ting addresses this by teaching the following:
receive … a first set of multiple interrelated issue requests, wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system; (Ting FIG. 4, ¶ 0060-0064 describe identifying issues and assigning a plurality of postings 402 to a subject matter area 404, relevant to the claimed 'interrelations' between 'issue requests'; see specifically ¶ 0060: The natural language processing module 328 analyzes the posting 402-1 to identify issues 346 and corresponding subject matter areas 404. Certain keywords 406 are identified, and from those keywords, portions of a posting are identified as an issue 346 and assigned to a subject matter area 404; see specifically ¶ 0064: the natural language processing module 328 scans the posting 402-2 to identify keywords 406-4. Based on these keywords, the reply posting 402-2 is assigned to the subject matter area "Dry Skin" 404-2 || see then Ting ¶ 0063: human review is used to verify or correct a sampling of the work done by the natural language processing module 328; ¶ 0083: The annotation windows 850 and 852 enable community administrators to review the processing of the natural language processing module 328 [these passages show that this involves the claimed defining by a user])
…define a relationship between the suggested issue request and at least one of the first set of multiple interrelated issue requests. (Ting teaches 'first set of multiple interrelated' requests through its input postings such as in ¶ 0008: the determination is based on correlating postings of one user postings of another user; ¶ 0079: the issues raised by the first user 102-20 and second user 102-22 could be related; FIG. 8, ¶ 0080: The natural language processing module 328 applies (802) text analytics to each of the postings to extract pieces of information, categorize the information, and correlate that information with other extracted information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty as modified with the postings related to multiple users and related to multiple subject matter areas in Ting.
In addition, both of the references (Bhamidipaty as modified and Ting) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty as modified with the human or community administrator review of the processing of user issues and user postings as in Ting.
Motivation to do so would also be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty as modified with the text analytics for info extraction, categorization, and correlation as in Ting. Motivation to do so would also be to provide more rapid responses to issues posed in new postings as seen in Ting (¶ 0005).

Regarding claim 4, Bhamidipaty in view of Simhon and Gilbert and Ting teaches:
identifying the one or more seed issue records comprises determining a likelihood that the seed issue record includes data that is relevant to the first set of issue records. (Bhamidipaty FIG. 1B, col. 5, line 5-20: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139 [similarity is being interpreted as a likelihood of relevance])

Regarding claim 5, Bhamidipaty in view of Simhon and Gilbert and Ting teaches all the features with respect to claim 1 above.
Gilbert teaches interrelated issue requests. (Gilbert col. 3, lines 5-12: problem data (e.g., symptoms) input by a user, data obtained by monitoring different kinds of events occurring in the system, and/or the extraction of data (e.g., problem features) from a plurality of data sources; FIG. 1, col. 4, line 60-col. 5, line 3: human input 103 and/or event data 104 corresponding to different kinds of monitored events that occur in the IT system or environment)
Ting teaches:
the client device is a first client device of a group of client devices; [and] each client device of the group of client devices is coupled to the host service by the network; and (Ting FIG. 1, ¶ 0027-0028: An online community 108 includes one or more web servers 110 that provide web pages for a user interface for the community 108; Users 102 access the online community 108 over communication network(s) 106, such as local area networks, wide area networks, the Internet, and so on; Users use one or more computing devices 200 to connect to the network 106. Computing devices include desktop computers, laptop computers, tablet computers, smart phones, or any other electronic device with a web browser or other appropriate application software and connectivity to the network 106)
the second set of issue records is generated in response to … issue requests transmitted from … the group of client devices. (Ting teaches multiple issue requests as FIG. 4, ¶ 0060-0064 describe identifying issues and assigning a plurality of postings 402 to a subject matter area 404; FIG. 5, ¶ 0068: FIG. 5 illustrates the same postings 402-1 and 402-2 that are illustrated in FIG. 4; a new posting 402-3 at the online community 108, which is analyzed by the natural language processing module 328 to identify a set of keywords 406-5; the recommendation module 332 recommends (502) the solution in posting 402-2 based on the subject matter area 404-2 [Ting teaches issue requests through posting 402-1 and posting 402-3; Ting performs steps in response])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty as modified with the postings related to multiple users and related to multiple subject matter areas in Ting.
Motivation to do so would also be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty as modified with the text analytics for info extraction, categorization, and correlation as in Ting.
Another embodiment of Ting teaches a second client device of the group of client devices. (Ting FIGs. 11, ¶ 0109-0112: The first posting 402 is (1108) from a first user 102 and the first posting 402 poses (1108) a first question; The second posting 402 is (1114) from a subject matter expert 104 for the first subject matter area 404 and the second posting 404 is (1114) responsive to the first question; The process 1102 identifies (1116) a third posting 402 previously received at the website from a second user 102)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the input of user issues in Bhamidipaty as modified by at least Ting with the input from multiple users in the second embodiment of Ting.
Motivation to do so would be to improve the functioning of the input of issue records in Bhamidipaty as modified by at least Ting with the ability to obtain information from other users or from other subject matter experts as in the second embodiment of Ting.

Regarding claim 6, Bhamidipaty in view of Simhon and Gilbert and Ting teaches:
wherein determining the similarity score between the first set of issue records and the second set of issue records comprises at least one of: determining a semantic similarity between a first issue description extracted from the first set of issue records and a second issue description extracted from the second set of issue records; or determining that the first set of issue records and the second set of issue records share one or more issue tags or categories. (Bhamidipaty teaches determining comprising at least one of the alternative language elements through its Abstract: perform text and statistical analyses of content of historical problem tickets; A root cause of the problem is determined based on the text and statistical analyses; FIG. 3, col. 8, line 31-40: classify the tickets extracted in step 302 according to standard defect codes 116 (see FIG. 1A); identify one or more groups of tickets, where tickets in each identified group have a similar root cause [Bhamidipaty thus teaches extracting issues from both an incoming and a previous set of tickets])



Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipaty in view of Simhon in further view of Gilbert in further view of Ting in further view of Krishnan et al., U.S. Patent Application Publication No. 2019/0361760 (previously utilized in the independent claim rejection; filed May 24, 2018; hereinafter Krishnan).

Regarding claim 2, Bhamidipaty in view of Simhon and Gilbert and Ting teaches all the features with respect to claim 1 above.
Bhamidipaty teaches seed issue records and extracting seed content from the one or more seed issue records. (Bhamidipaty FIG. 3, col. 9, line 16-33: In step 320, implement module 146 (see FIG. 1B) implements a preventive action for preventing the defect indicated by the tickets in candidate tickets and group signature 314 [relevant to seed issue records])
Gilbert teaches the first set of multiple interrelated first issue requests. (Gilbert col. 3, lines 5-12: problem data (e.g., symptoms) input by a user, data obtained by monitoring different kinds of events occurring in the system, and/or the extraction of data (e.g., problem features) from a plurality of data sources; FIG. 1, col. 4, line 60-col. 5, line 3: human input 103 and/or event data 104 corresponding to different kinds of monitored events that occur in the IT system or environment)
Bhamidipaty in view of Simhon and Gilbert and Ting does not expressly disclose:
wherein the processor is further configured to: generate one or more issue request templates in response to identifying the one or more seed issue records;
populate the one or more issue request templates with the seed content … and first content from the first set of multiple … first issue requests; and
transmit the one or more populated issue request templates to the client application.
However, Krishnan teaches:
wherein the processor is further configured to: generate one or more issue request templates in response to identifying the one or more seed issue[s] (Krishnan FIG. 4, ele. 460-470, ¶ 0078-0079: generating an electronic problem ticket for the possible underlying problem after detecting the possible underlying problem (block 460) [relevant to identifying the seed issue(s)])
populate the one or more issue request templates with the seed content … and first content from the first set of multiple … first issue requests; and (Krishnan FIG. 4, ele. 460-470, ¶ 0078-0079: generating an electronic problem ticket for the possible underlying problem; appending [relevant to populating] the electronic problem ticket with information related to the electronic issue ticket or one or more other electronic issue tickets classified in a same category as the electronic issue ticket (block 470) [relevant to seed content]; see also Krishnan FIG. 1E, ¶ 0039 displaying a problem ticket and reciting teachings relevant to having the claimed 'first content' from the first set of requests)
transmit the one or more populated issue request templates to the client application. (Krishnan ¶ 0042 transmitting to a client: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause preventative actions of Bhamidipaty with the defect prevention of Krishnan.
In addition, both of the references (Bhamidipaty and Krishnan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination and subsequent recording.
Motivation to do so would be to fortify the teachings of Bhamidipaty regarding indicated defects and preventative actions with the teachings of Krishnan regarding underlying problems and resolutions. Motivation to do so would also be to conserve computing resources and reduce problem-solving time as shown in Krishnan (¶ 0013).

Regarding claim 3, Bhamidipaty in view of Simhon and Gilbert and Ting teaches all the features with respect to claim 1 above but does not expressly disclose:
the second set of issue records includes a parent issue; and a seed issue record of the one or more seed issue records is a child issue that depends from the parent issue.
However, Krishnan teaches:
the second set of issue records includes a parent issue; and a seed issue record of the one or more seed issue records is a child issue that depends from the parent issue. (Krishnan FIG. 1E, ¶ 0040 teaches appending an electronic problem ticket including appending with a link to associated electronic issue tickets, respective resolution tickets, and the like; ¶ 0042 teaches 'prior resolutions of issues,' 'prior resolution tickets,' and more, thus together contemplating that associated/related issues can be considered 'parents')
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty with the propagated problem tickets of Krishnan.
In addition, both of the references (Bhamidipaty and Krishnan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination and subsequent recording.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty with the ability to propagate the electronic problem tickets to computing devices, ticketing systems, or support centers as shown in Krishnan FIG. 1F, ¶ 0041-0043. Motivation to do so would also be to conserve computing resources and reduce problem-solving time as shown in Krishnan (¶ 0013).

Regarding claim 7, Bhamidipaty in view of Simhon and Gilbert and Ting teaches all the features with respect to claim 1 above but does not expressly disclose:
wherein the seed content extracted from the one or more seed issue records comprises at least one of: an issue category; an issue assignee; an issue reporter; or an issue priority.
However, Krishnan teaches:
wherein the seed content extracted from the one or more seed issue records comprises at least one of: an issue category; an issue assignee; an issue reporter; or an issue priority. (Krishnan FIG. 1E, ¶ 0040: the problem detection platform may append the electronic problem ticket with information that identifies electronic issue tickets associated with the same issue category and/or the same issue sub-category [claimed issue category], a quantity of electronic issue tickets received for an issue category and/or an issue sub-category during a time period, a computing device with which the electronic issue tickets are associated [relevant to issue assignee and/or issue reporter], a link to the electronic issue tickets associated with the problem ticket (e.g., a link to a storage location in memory resources of the problem detection platform), a link to a respective resolution ticket for the electronic issue tickets associated with the problem ticket (e.g., a link to a storage location in memory resources for the respective resolution tickets), and/or the like; see also ¶ 0074 teaching electronic issue ticket priority)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty with the propagated problem tickets of Krishnan.
In addition, both of the references (Bhamidipaty and Krishnan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination and subsequent recording.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty with the ability to propagate the electronic problem tickets to computing devices, ticketing systems, or support centers as shown in Krishnan FIG. 1F, ¶ 0041-0043. Motivation to do so would also be to conserve computing resources and reduce problem-solving time as shown in Krishnan (¶ 0013).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipaty in view of Krishnan in further view of Gilbert in further view of Ting in further view of Simhon.

Regarding claim 8, Bhamidipaty teaches:
A method for operating an issue tracking system to suggest one or more issues to a client application on a client device that is communicably coupled to the issue tracking system, (Bhamidipaty teaches implementing determined preventative actions for preventing a defect (relevant to the claimed issue suggestion) in step 320 of FIG. 3, col. 9, line 16-18; Bhamidipaty teaches the claimed issue tracking system as col. 1, line 12-15 recites an approach for identifying  related problem tickets || Bhamidipaty FIG. 6, col. 12, line 33-54 teaches a client device: CPU 602 may comprise a single processing unit, or be distributed across one or more processing units in one or more locations (e.g., on a client and server); Bhamidipaty also teaches here that program code 614 includes code for tools as relevant to the claimed client application)
the method comprising: generating a first set of issue records in response to receiving a first set of … issue requests from the client application, (Bhamidipaty FIG. 1A, col. 3, line 38-62: an extraction module 104 for providing a user-invoked [teaches being from the client application] extraction of incident tickets (a.k.a. problem tickets) from a data repository 106 that stores incident tickets; FIG. 3, col. 8, line 25-30: In step 302, ticket extraction module 104 (see FIG. 1A) extracts tickets from incident tickets 106)
accessing a database to identify a second set of issue records that have content similar to content of the first set of … issue requests; (Bhamidipaty FIG. 1B, col. 5, line 5-20 teaches similarity determination: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139)
identifying a seed issue record … and extracting seed content from the seed issue record; (Bhamidipaty FIG. 3, col. 9, line 13-16: In step 318, root cause analysis module 144 (see FIG. 1B) determines a root cause of the defect indicated by the incident tickets in candidate tickets and group signature 314; see also the Abstract: A root cause of the problem is determined based on the text and statistical analyses)
generating one or more issue request templates in response to identifying the seed issue record; [and] populating the one or more issue request templates with the extracted seed content to produce one or more populated issue request templates; (Bhamidipaty FIG. 3, col. 9, line 13-24 teach steps subsequent to the determined root cause performed in step 318: In step 324, which also follows step 320, interaction management database 139 (see FIG. 1B) receives and stores the group signature included in candidate tickets and group signature 314 and information about the group signature, including a specification of the root cause determined in step 318 [relevant to extracted seed content] and the preventive action implemented in step 320; Bhamidipaty col. 5, line 5-20 recites existing group signatures stored in interaction management database 139 [relevant to populating an existing template])
Bhamidipaty does not expressly disclose interrelated issue requests as in the following limitations:
…receiving a first set of interrelated issue requests from the client application;
…identify a second set of issue records that have content similar to content of the first set of interrelated issue requests;
Bhamidipaty further does not expressly disclose:
wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system;
identifying a seed issue record related to each issue record of the second set of issue records…
transmitting the one or more populated issue request templates to the client application; and
causing a display of data from the one or more populated issue request templates within the client application on the client device.
However, Krishnan teaches:
transmitting the one or more populated issue request templates to the client application; and causing a display of data from the one or more populated issue request templates within the client application on the client device. (Krishnan FIG. 1E, ¶ 0039, 0078-0079 teaches a generated electronic problem ticket including an appended link to resolutions [the generating and appending is relevant to the claimed populating]; Krishnan ¶ 0042 teaches that this can be transmitted to then displayed at the client: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty with the propagated problem tickets of Krishnan.
In addition, both of the references (Bhamidipaty and Krishnan) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination and subsequent recording.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty with the ability to propagate the electronic problem tickets to computing devices, ticketing systems, or support centers as shown in Krishnan FIG. 1F, ¶ 0041-0043. Motivation to do so would also be to conserve computing resources and reduce problem-solving time as shown in Krishnan (¶ 0013).
Bhamidipaty in view of Krishnan does not expressly disclose interrelated issue requests as in the following limitations:
…receiving a first set of interrelated issue requests from the client application;
…identify a second set of issue records that have content similar to content of the first set of interrelated issue requests;
Bhamidipaty in view of Krishnan further does not expressly disclose:
wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system;
identifying a seed issue record related to each issue record of the second set of issue records…
However, Gilbert teaches this by teaching the following:
…receiving a first set of interrelated issue requests from the client application; (Gilbert col. 3, lines 5-12: problem data (e.g., symptoms) input by a user, data obtained by monitoring different kinds of events occurring in the system, and/or the extraction of data (e.g., problem features) from a plurality of data sources [the plurality of input data shows the claimed issue requests; the claimed interrelatedness is shown through their capability to be used in the generation of a single multi-dimensional problem signature]; FIG. 1, col. 4, line 60-col. 5, line 3: human input 103 and/or event data 104 corresponding to different kinds of monitored events that occur in the IT system or environment)
accessing a database to identify a second set of issue records that have content similar to content of the first set of interrelated issue requests; (Gilbert FIG. 7, col. 11, lines 18-65: The problem ticket 701 is analyzed at block 702 using the problem tickets database 105, operational context database 106, operation monitoring database 107, and/or system/application logs database 108. Related problem tickets are identified at block 703, and a new problem signature is generated by the problem signature generator 111 at block 704)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the problem ticket classification of Bhamidipaty as modified with the accuracy-based matching and user feedback in the problem ticket environment of Gilbert.
In addition, both of the references (Bhamidipaty as modified and Gilbert) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue.
Motivation to do so would be to improve the functioning of the problem ticket classification shown in Bhamidipaty as modified with the ability to rank matching problem signatures, determine high-accuracy matches, and to provide suggestions to and receive suggestions from users. Motivation to do so would also be to improve the speed, efficiency, and accuracy in problem determination in IT systems or environments as seen in Gilbert (col. 3, lines 13-19).
Bhamidipaty in view of Krishnan and Gilbert does not expressly disclose:
wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system;
However, Ting teaches:
wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system; (Ting FIG. 4, ¶ 0060-0064 describe identifying issues and assigning a plurality of postings 402 to a subject matter area 404, relevant to the claimed 'interrelations' between 'issue requests'; see specifically ¶ 0060: The natural language processing module 328 analyzes the posting 402-1 to identify issues 346 and corresponding subject matter areas 404. Certain keywords 406 are identified, and from those keywords, portions of a posting are identified as an issue 346 and assigned to a subject matter area 404; see specifically ¶ 0064: the natural language processing module 328 scans the posting 402-2 to identify keywords 406-4. Based on these keywords, the reply posting 402-2 is assigned to the subject matter area "Dry Skin" 404-2 || see then Ting ¶ 0063: human review is used to verify or correct a sampling of the work done by the natural language processing module 328; ¶ 0083: The annotation windows 850 and 852 enable community administrators to review the processing of the natural language processing module 328 [these passages show that this involves the claimed defining by a user])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty as modified with the postings related to multiple users and related to multiple subject matter areas in Ting.
In addition, both of the references (Bhamidipaty as modified and Ting) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty as modified with the human or community administrator review of the processing of user issues and user postings as in Ting.
Motivation to do so would also be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty as modified with the text analytics for info extraction, categorization, and correlation as in Ting. Motivation to do so would also be to provide more rapid responses to issues posed in new postings as seen in Ting (¶ 0005).
Bhamidipaty in view of Krishnan and Gilbert and Ting does not expressly disclose:
identifying a seed issue record related to each issue record of the second set of issue records…
However, Simhon teaches:
identifying a seed issue record related to each issue record of the second set of issue records… (Simhon FIG. 6, ¶ 0036: determining (612) a predicted current root cause based on the scores and previous network issues; ¶ 0039: searching through the database for previous network issues that have at least one common symptom with the current network issues, and determining (612) a predicted current root cause based on the scores and previous network issues; see in light of FIG. 3, ¶ 0023 (ranking chart with current issue, previous issues, root causes, etc.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the root-cause determination and preventative action execution of Bhamidipaty as modified with the root-cause determination and user verification in Simhon.
In addition, both of the references (Bhamidipaty as modified and Simhon) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as shared issue determination.
Motivation to do so would be to improve the functioning of the root-cause and preventative action determination shown in Bhamidipaty as modified with the common symptom and similarity ranking of previous issues related to current issues in Simhon. Motivation to do so would also be to improve future root cause predictions as seen in Simhon (¶ 0049).

Regarding claim 9, Bhamidipaty in view of Krishnan and Gilbert and Ting and Simhon teaches all the features with respect to claim 8 above.
Bhamidipaty teaches:
the first set of … issue requests is associated with a project; and identifying the seed issue record comprises determining a likelihood that the seed issue record is relevant to the project. (Bhamidipaty FIG. 1B, col. 5, line 5-20: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139 [similarity is being interpreted as a likelihood of relevance; the group dynamic is relevant to the claimed project])
Gilbert teaches interrelated issue requests. (Gilbert col. 3, lines 5-12: problem data (e.g., symptoms) input by a user, data obtained by monitoring different kinds of events occurring in the system, and/or the extraction of data (e.g., problem features) from a plurality of data sources; FIG. 1, col. 4, line 60-col. 5, line 3: human input 103 and/or event data 104 corresponding to different kinds of monitored events that occur in the IT system or environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the problem ticket classification of Bhamidipaty as modified with the plurality of various input data utilized to create multi-dimensional problem tickets as seen in Gilbert.
Motivation to do so would be to improve the functioning of the problem ticket classification shown in Bhamidipaty as modified with the multi-dimensional problem tickets of Gilbert.


Regarding claim 10, Bhamidipaty in view of Krishnan and Gilbert and Ting and Simhon teaches all the features with respect to claim 8 above.
Bhamidipaty teaches:
wherein identifying the second set of issue records comprises: determining a similarity score between the first set of issue records and a … issue record stored in a database, (Bhamidipaty FIG. 1B, col. 5, line 5-20: For new incident tickets being received by the system depicted in FIGS. 1A-1B, similarity explorer tool 138 determines a similarity index to measure how similar group signature 134 is to an existing group signature stored in interaction management database 139)
Krishnan teaches a parent issue record and wherein “the seed issue record is a child of the parent issue record stored in the database.” (Krishnan FIG. 1E, ¶ 0040 teaches appending an electronic problem ticket including appending with a link to associated electronic issue tickets, respective resolution tickets, and the like; ¶ 0042 teaches 'prior resolutions of issues,' 'prior resolution tickets,' and more, thus together contemplating that associated/related issues can be considered 'parents' [Krishnan teaching associated/related issues with an interpreted varying amount of 'prior' means Krishnan is being interpreted as having associated tickets wherein a second-degree-separated ticket can be the 'seed issue record' while still being a 'child' of a 'parent']) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the similar tickets of Bhamidipaty with the related prior tickets and resolutions of Krishnan.
Motivation to do so would be to improve the functioning of Bhamidipaty regarding its tickets and root-causes with the appending of prior tickets or prior ticket resolutions as shown in Krishnan.


Regarding claim 11, Bhamidipaty in view of Krishnan and Gilbert and Ting and Simhon teaches all the features with respect to claim 10 above including:
wherein determining a similarity score between the first set of issue records and the parent issue record comprises at least one of: determining a semantic similarity between a first issue description extracted from the first set of issue records and a second issue description of the parent issue record; or determining that the first set of issue records and the parent issue record share one or more issue tags or categories. (Bhamidipaty teaches determining comprising at least one of the alternative language elements through its Abstract: perform text and statistical analyses of content of historical problem tickets; A root cause of the problem is determined based on the text and statistical analyses; FIG. 3, col. 8, line 31-40: classify the tickets extracted in step 302 according to standard defect codes 116 (see FIG. 1A); identify one or more groups of tickets, where tickets in each identified group have a similar root cause [Bhamidipaty thus teaches extracting issues from both an incoming and a previous set of tickets])

Regarding claim 12, Bhamidipaty in view of Krishnan and Gilbert and Ting and Simhon teaches all the features with respect to claim 8 above.
Krishnan teaches:
further comprising populating the one or more issue request templates with the seed content extracted from the first set of issue requests. (Krishnan FIG. 4, ele. 460-470, ¶ 0078-0079: generating an electronic problem ticket for the possible underlying problem; appending [populating] the electronic problem ticket with information related to the electronic issue ticket or one or more other electronic issue tickets classified in a same category as the electronic issue ticket (block 470); see also FIG. 1E, ¶ 0039-0040 reciting teachings relevant to extracted seed content)
Gilbert teaches interrelated issue requests. (Gilbert col. 3, lines 5-12: problem data (e.g., symptoms) input by a user, data obtained by monitoring different kinds of events occurring in the system, and/or the extraction of data (e.g., problem features) from a plurality of data sources; FIG. 1, col. 4, line 60-col. 5, line 3: human input 103 and/or event data 104 corresponding to different kinds of monitored events that occur in the IT system or environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the problem ticket classification of Bhamidipaty as modified with the plurality of various input data utilized to create multi-dimensional problem tickets as seen in Gilbert.
Motivation to do so would be to improve the functioning of the problem ticket classification shown in Bhamidipaty as modified with the multi-dimensional problem tickets of Gilbert.

Regarding claim 13, Bhamidipaty in view of Krishnan and Gilbert and Ting and Simhon teaches all the features with respect to claim 8 above.
Krishnan teaches:
the client application is configured to receive … the one or more populated issue request templates; (Krishnan FIG. 1E, ¶ 0039, 0078-0079 teaches a generated electronic problem ticket including an appended link to resolutions [the generating and appending is relevant to the claimed populating]; Krishnan ¶ 0042 teaches that this can be transmitted to a client application: the problem detection platform may generate a set of instructions for resolving a possible underlying problem and may output the set of instructions for display via a client device to facilitate fixing of the possible underlying problem)


Bhamidipaty teaches:
the client application is configured to receive an acceptance from a user… (Bhamidipaty FIG. 3, col. 8, line 40-58: In step 308, visualize module 120 (see FIG. 1A) generates a visualization of the behavior of each group identified in step 306 by time and volume and presents the visualization to a user; In step 310, based on the visualization provided in step 308, ticket analysis tool 112 (see FIG. 1A) determines or receives an indication [receiving the indication occurs after a user visualization step, interpreted herein as being an indication of user acceptance] of whether or not each group of tickets identified in step 306 is suitable for proactive prevention of the defects associated with the respective groups of tickets)
the client application is configured to transmit one or more subsequent … issue requests that are based on the one or more populated issue request templates. (Bhamidipaty FIG. 3, col. 9, line 25-60 teaches steps that occur after the storing of the group signature and the updating of the interaction management database in step 324 [relevant to a populated issue request template], see specifically col. 9, line 47-60 teaching returning to step 330 and flowing into steps 308 and 310, shown in col. 8, line 46-58 above to fulfill the functions of the claimed 'subsequent issue request': If the identified group of tickets is determined in step 310 to be suitable for proactive prevention, then ticket analysis tool 112 (see FIG. 1A) designates the identified group of tickets as the candidate ticket group 136) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the appending of generated electronic problem tickets as in Bhamidipaty as modified with Krishnan with the user input of Bhamidipaty.
Motivation to do so would be to improve the functioning of Bhamidipaty as modified with Krishnan regarding appending related information to electronic problem tickets with the ability to utilize user-provided feedback as in Krishnan.
Gilbert teaches interrelated issue requests. (Gilbert col. 3, lines 5-12: problem data (e.g., symptoms) input by a user, data obtained by monitoring different kinds of events occurring in the system, and/or the extraction of data (e.g., problem features) from a plurality of data sources; FIG. 1, col. 4, line 60-col. 5, line 3: human input 103 and/or event data 104 corresponding to different kinds of monitored events that occur in the IT system or environment)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the problem ticket classification of Bhamidipaty as modified with the plurality of various input data utilized to create multi-dimensional problem tickets as seen in Gilbert.
Motivation to do so would be to improve the functioning of the problem ticket classification shown in Bhamidipaty as modified with the multi-dimensional problem tickets of Gilbert.

Regarding claim 14, Bhamidipaty in view of Krishnan and Gilbert and Ting and Simhon teaches:
wherein issue records of the first set of issue records comprise: an issue category; an issue assignee; an issue reporter; or an issue priority. (Krishnan FIG. 1E, ¶ 0040: the problem detection platform may append the electronic problem ticket with information that identifies electronic issue tickets associated with the same issue category and/or the same issue sub-category [claimed issue category], a quantity of electronic issue tickets received for an issue category and/or an issue sub-category during a time period, a computing device with which the electronic issue tickets are associated [relevant to issue assignee and/or issue reporter], a link to the electronic issue tickets associated with the problem ticket (e.g., a link to a storage location in memory resources of the problem detection platform), a link to a respective resolution ticket for the electronic issue tickets associated with the problem ticket (e.g., a link to a storage location in memory resources for the respective resolution tickets), and/or the like; see also ¶ 0074 teaching electronic issue ticket priority)

Response to Arguments
A portion of Applicant's arguments, see p7, filed 03/04/2022, have been fully considered but they are not persuasive.
Specifically, Applicant argues that the cited portions of Ting are focused on generating “recommend[ations] a social contact in an online community for a business entity, Ting ¶ 0083 in particularly relating to an embodiment in which a system administrator can override an incorrect natural language processing module.

In response to Applicant’s arguments, Ting is relevant enough to teach at least the newly amended portions of claims 1 and 8 involving “wherein interrelations between the issue requests of the first set of multiple interrelated issues defined by a user of the issue tracking system.”
Specifically, Ting describes in FIG. 4, ¶ 0060-0064 identifying issues and assigning postings to a subject matter area, by which they would be interrelated. This is performed by modules such as the natural language processing module.
Ting further teaches in ¶ 0063 that human review can be used to verify or correct the work performed by said natural language processing module, and Ting ¶ 0083 describes community administrators being capable of reviewing the processing of said natural language processing module.
As it can be seen that the interrelation between issue requests (by virtue of shared subject matter areas) can be defined by a user, Ting relevantly addresses the claim limitation in question.

Applicant’s remaining arguments, see pp7-9, filed 03/04/2022, have been fully considered and are persuasive.
A new ground(s) of rejection of independent claim 1 is made under 35 U.S.C. 103 as being unpatentable over Bhamidipaty in view of newly incorporated reference Simhon and Gilbert and Ting (as provided during the After Final Consideration Pilot Program and referenced in the Remarks p7).
A new ground(s) of rejection of independent claim 8 is made under 35 U.S.C. 103 as being unpatentable over Bhamidipaty in view of Krishnan and Gilbert and Ting (as provided during the After Final Consideration Pilot Program and referenced in the Remarks p7) and newly incorporated reference Simhon.
A new ground(s) of rejection of independent claims 15 is made under 35 U.S.C. 103 as being unpatentable over Bhamidipaty in view of newly incorporated reference Simhon and newly incorporated reference Venkata.

In response to Applicant’s remaining arguments, see p10, Section C, the dependent claims remain rejected at least by virtue of their dependence on rejected base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        April 29, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164